DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 02/11/2021 is/are being considered by the examiner.
Claims 17-23, 25, 27, 29-31, 33-35 are pending:
Claims 1-16, 24, 26, 28, 32, 36 are canceled

The amendment filed 02/11/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Fig4 hashing has modified the casing 214. See Drawing Section below for details.
Applicant is required to cancel the new matter in the reply to this Office Action.


Response to Arguments
Applicant’s arguments and/or amendments, with respect to drawing objections have been fully considered.
The minor informalities to the drawing structure and reproduction characteristics have been withdrawn.
The objections directed towards not shown claimed matter have been withdrawn for the corresponding claims that were canceled, however the issue has been transferred to the independent claims.
Applicant asserts that reference character 450 shows the gap between side liner 264 and the unshown impeller of the pump, however while the structure one side of the gap is shown (side liner 264) the structure of the far side of the gap (impeller) is not shown and therefore the negative-space of gap 450 is not shown in the drawings. The office acknowledges that gap 450 is disclosed in the written specification, however the drawings must show every feature of the invention specified in the claims.

Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are persuasive.  The claim objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections of record has been withdrawn. 
Rejection of claim 33 based on antecedent basis is maintained, see below for details.

Applicant’s arguments and/or amendments, with respect to 35 USC 102 art rejection by Seabrook (DE 2346251) have been fully considered and are persuasive.  The 35 USC 102 art rejection by Seabrook of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 103 art rejection by Bourgeois (US 7,871,241) in view of Seabrook have been fully considered.
Applicant asserts, page 11-12, that the actuator of Seabrook would destroy the arrangement of Bourgeois in the combination of Bourgeois and Seabrook due to the actuator of Seabrook only stopping once a given torque is reached which would only happen after the side liner contacts the impeller.
The office respectfully disagrees. The office notes that Bourgeois is the base reference in the rejection of record, and, as cited in the context of old claim 33, Bourgeois discloses a control system that incorporates sensor 30. Therefore, the internal torque of the actuator of Seabrook is not the controlling input in the control system of the combination of Bourgeois and Seabrook. The office notes that one of ordinary skill in the art is also considered to have the skill and common sense of one of ordinary skill in the art, and therefore when integrating the sub-component of the actuator of Seabrook into the control system of Bourgeois one of ordinary skill in the art would not mindlessly/thoughtlessly have the combination of Bourgeois and Seabrook break itself, but rather have the control system of Bourgeois control the actuator of Seabrook. Further, Bourgeois C7L19-32 explicitly suggests the application of hydraulic actuator in place of the explicitly disclosed mechanism 80, which discloses that the control system of Bourgeois is configured to accept “any device which converts … fluid power to a desired mechanical motion to effect movement of the adjustment device 32” of which the actuator of Seabrook satisfies.


Drawings
The drawings are objected to because:
Fig4
Amendment to hatching (left portion below) introduces new matter by separating the portion of casing 214 indicated below within the oval.
The office suggests changing the hashing of the oval portion in order to match the hashing of the rest of casing 214.

    PNG
    media_image1.png
    254
    335
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    186
    236
    media_image2.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 17, “the gap distance between the side liner of the centrifugal pump and the impeller of the centrifugal pump”
Claim 25, “the gap distance between the side liner and the impeller of the centrifugal pump”
Claim 30, “the gap distance between the side liner of the centrifugal pump and the impeller of the centrifugal pump”
Claim 31, “the gap distance between the side liner and the impeller of the centrifugal pump”
Claim 33, “a gap distance between a side liner and an impeller of the centrifugal pump”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“(first/second) clutch device” first recited in claim 17, 30, 33
Corresponding structure:
Device including clutch discs, as informed by Para8 and Fig7
Device with interlocking teeth, as informed by Para10-11 and Fig12-13
Or equivalents.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Interpretation - Language
	The office would like to explicitly note that Claim 33 is being considered, read, and examined in the context of an apparatus claim, as opposed to a method claim. The language of “control system” may introduce a question as to which statutory class the claim in to be considered within, however the context of the body of Claim 33 clearly indicates that the claim is directed towards an apparatus claim, as opposed to a method claim.


Claim Objections
Claims are objected to because of the following informalities:  
Claim 18
L4, amend “a piston” or equivalent, in order to formally introduce antecedent basis indication, due to “the piston” being referenced independent from the “hydraulically operated cylinder”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22-23, 33-35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22
L3-4, limitation “the clutch parts are mechanically interengaged” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation requires the clutch parts to be mutually mechanically interengaged or if the clutch parts are mechanically interengaged with another structure.
Claim 23
L3-4, limitation “a series of projections that are mechanically interengaged” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation requires the projections to be mutually mechanically interengaged or if the projections are mechanically interengaged with another structure.
Claim 33
L13, limitation “the output” lacks antecedent basis
Claim 35
L2-3, limitation “mechanically interengaged clutch parts, wherein the clutch parts comprise a series of mechanically interengaged projections” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation requires the clutch projections to be mutually mechanically interengaged or if the clutch projections are mechanically interengaged with another structure.
Claims dependent on a rejected claim are rejected based on dependency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17-23, 25, 27, 29-31, 33-35, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourgeois (US 7,871,241) in view of Seabrook (DE 2346251).
Claim 17
Bourgeois discloses: 
“A centrifugal pump (best seen Fig1/2) comprising a first … powered rotary actuator (best seen Fig2/3/5) for adjusting a gap distance between a side liner and an impeller of the centrifugal pump (functional limitation. best seen Fig6/3; Abstract),  the first … powered rotary actuator comprising:
a first … linear actuator which is moveable in both directions between a retracted position and an extended position (functional limitation. Adjustment device 32, rod 86); 
… and 
wherein the first … powered rotary actuator adjusts the gap distance between the side liner of the centrifugal pump and the impeller of the centrifugal pump (functional limitation. best seen Fig6/3; Abstract).”
Bourgeois is silent to the particular actuator recited, however C7L19-32 explicitly suggests the application of hydraulic actuator in place of the explicitly disclosed mechanism 80. 
Seabrook teaches:
“… a first hydraulic rotary actuator (best seen Fig2, actuator 50/20)… 
… a first clutch device (best seen Fig3/6, arrangement 20, clutch 162/168) which is operable between an engaged condition and a disengaged condition (functional limitation. best seen Fig3; Lines 459-462); and 
a first rotary output member (best seen Fig6, drive sleeve 154), 
wherein the first hydraulic linear actuator is coupled to the first rotary output member by way of the first clutch device (best seen Fig6/2/3), …”
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the simple substitution of the servo actuation mechanisms 80 of Bourgeois with hydraulic actuator and clutch mechanism of Seabrook, as Bourgeois explicitly suggests the modification of the actuation mechanism 80 to be swapped to a hydraulically operated device and as the hydraulic actuator and clutch mechanism of Seabrook is a known alternative art solution to result in the adjustment of rod 86 of Bourgeois.
Claim 18
The combination of Bourgeois and Seabrook, discloses: “The centrifugal pump according to claim 17, wherein the first clutch device comprise a hydraulically operated cylinder and piston (Seabrook: best seen Fig2, piston 137, cylinder 131), wherein the piston at least one of pushes and pulls clutch discs such that the first clutch device is hydraulically operated (functional limitation. Seabrook: best seen Fig2/6, push/pull directions 147).”
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Claim 19
The combination of Bourgeois and Seabrook, discloses: “The centrifugal pump according to claim 17, wherein the first clutch device comprises an arm (Seabrook: Fig2/6, arm 145), and wherein the first hydraulic linear actuator is pivotally attached to the arm (Seabrook: best seen Fig2).”
Claim 20
The combination of Bourgeois and Seabrook, discloses: “The centrifugal pump according to claim 17, wherein the first clutch device comprises at least two clutch discs (Seabrook: Fig6, discs 190/189; Lines 504-513), wherein the at least two clutch discs are frictionally engaged with one another (Seabrook: Fig6, discs 190/189; Lines 504-513).”
Claim 21
The combination of Bourgeois and Seabrook, discloses: “The centrifugal pump according to claim 20, wherein the at least two clutch discs engage at regions about the periphery of each of the at least two clutch discs (Seabrook: Fig6, discs 190/189; Lines 504-513), wherein the periphery of each of the at least two clutch discs is tapered (Seabrook: Fig6, discs 190/189 engage in the periphery region of the clutch that is tapered towards the top of Fig6).”
Claim 22
The combination of Bourgeois and Seabrook, discloses: “The centrifugal pump according to claim 17, wherein the first clutch device comprises clutch parts, wherein the clutch parts are mechanically interengaged (Seabrook: best seen Fig6, clutch 162/168 is formed of sub-component parts which mechanically interengage to form the clutch).”
Claim 23
The combination of Bourgeois and Seabrook, discloses: “The centrifugal pump according to claim 22, wherein the clutch parts comprise a series of projections that are mechanically interengaged (Seabrook: best seen Fig6, clutch 162/168 is formed of sub-component parts that have projections which mechanically interengage to form the clutch).”
Claim 25
The combination of Bourgeois and Seabrook, discloses: 
“The centrifugal pump according to claim 17, further comprising 
at least a second hydraulically powered rotary actuator for adjusting the gap distance between the side liner and the impeller of the centrifugal pump in cooperation with the first hydraulically powered rotary actuator (Bourgeois: best seen Fig2, multiple actuators working in cooperation), the second hydraulically powered rotary actuator comprising: 
a second hydraulic linear actuator which is moveable in both directions between a retracted position and an extended position (functional limitation. Bourgeois: Adjustment device 32, rod 86); 
a second clutch device which is operable between an engaged condition and a disengaged condition (functional limitation. Seabrook: best seen Fig3, arrangement 20, clutch 162/168; Lines 459-462); and 
a second rotary output member (Seabrook: best seen Fig6, drive sleeve 154), 
wherein the second hydraulic linear actuator is coupled to the second rotary output member by way of the second clutch device (Seabrook: best seen Fig6/2/3), and 
wherein the second hydraulically powered rotary actuator adjusts the gap distance between the side liner of the centrifugal pump and the impeller of the centrifugal pump in cooperation with the first hydraulically powered rotary actuator (functional limitation. Bourgeois: best seen Fig6/3; Abstract).”
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Claim 27
The combination of Bourgeois and Seabrook, discloses: “The centrifugal pump according to claim 17, wherein the first hydraulically powered rotary actuator is mounted to a suction cover of the centrifugal pump (Bourgeois: best seen Fig3, mechanism 80 mounted on suction side; C6L20-25), and wherein the first hydraulically powered rotary actuator does not extend outwardly beyond a periphery of the suction cover (Bourgeois: best seen Fig1/2, mechanism 80 does not extend radially outward beyond the section cover).”
Claim 29
The combination of Bourgeois and Seabrook, discloses: “The centrifugal pump according to claim 17, wherein the first hydraulically powered rotary actuator is retrofitted to the centrifugal pump (limitation is within the scope of the instant combination; Bourgeois: best seen Fig1-6).”
Claim 30
The combination of Bourgeois and Seabrook, discloses: 
“A method of operating a centrifugal pump (Bourgeois: best seen Fig1/2/6) comprising a first hydraulically powered rotary actuator (Bourgeois: best seen Fig2/3/5; Seabrook: best seen Fig2, actuator 50/20) for adjusting a gap distance between a side liner and an impeller of the centrifugal pump (Bourgeois: best seen Fig6/3; Abstract), the first hydraulically powered rotary actuator comprising
i) a hydraulic linear actuator (Seabrook: best seen Fig2, actuator 50) which is moveable in both directions between a retracted position and an extended position (Seabrook: best seen Fig2, movement arrow 147 based on linear motion of piston 132), 
(ii) a clutch device (Seabrook: best seen Fig3/6, arrangement 20, clutch 162/168) which is operable between an engaged condition and a disengaged condition (Seabrook: best seen Fig3; Lines 459-462), and 
(iii) a rotary output member (Seabrook: best seen Fig6, drive sleeve 154), 
wherein the hydraulic linear actuator is coupled to the rotary output member by way of the clutch device (Seabrook: best seen Fig6/2/3), and 
wherein the first hydraulically powered rotary actuator adjusts the gap distance between the side liner of the centrifugal pump and the impeller of the centrifugal pump (Bourgeois: best seen Fig6/3; Abstract), the method comprising: 
operating the clutch device to the engaged condition (Bourgeois controlling the clutch structure of Seabrook using the disclosure of Bourgeois Fig6/3, abstract); and 
moving the hydraulic linear actuator to adjust the gap distance in response to the moving (Bourgeois controlling the actuator structure of Seabrook using the disclosure of Bourgeois Fig6/3, abstract).”
Claim 31
The combination of Bourgeois and Seabrook, discloses: “The method according to claim 30, wherein the centrifugal pump further comprises a second hydraulically powered rotary actuator for adjusting the gap distance between the side liner and the impeller of the centrifugal pump in cooperation with the first hydraulically powered rotary actuator (Bourgeois: best seen Fig2, multiple actuators working in cooperation), wherein the first and second hydraulically powered rotary actuators operate simultaneously (Bourgeois: Fig6; C8L63-68, flow chart of usage of the adjustment devices together).”
Claim 33
The combination of Bourgeois and Seabrook, discloses: 
“A centrifugal pump comprising at least one actuator and a control system for controlling the at least one actuator of the centrifugal pump (Bourgeois: best seen Fig1/2/6), the at least one actuator comprising
(i) a hydraulic linear actuator (Seabrook: best seen Fig2, actuator 50) which is moveable in both directions between a retracted position and an extended position (functional limitation. Seabrook: best seen Fig2, movement arrow 147 based on linear motion of piston 132), 
(ii) a clutch device (Seabrook: best seen Fig3/6, arrangement 20, clutch 162/168) which is operable between an engaged condition and a disengaged condition (functional limitation. Seabrook: best seen Fig3; Lines 459-462), and 
(iii) a rotary output member (Seabrook: best seen Fig6, drive sleeve 154), 
wherein the hydraulic linear actuator is coupled to the rotary output member by way of the clutch device (Seabrook: best seen Fig6/2/3), and 
wherein the at least one actuator adjusts a gap distance between a side liner and an impeller of the centrifugal pump in response to moving of the hydraulic linear actuator which is moveable in both directions (Bourgeois: best seen Fig6/3; Abstract), the control system comprising: 
at least one hydraulic control valve (Seabrook: control valve 64); and 
at least one sensor (Bourgeois: sensor 30), 
wherein the control system is arranged to operate the at least one hydraulic control valve based on the output of the at least one sensor to adjust the gap distance between the side liner and the impeller of the centrifugal pump by the moving of the hydraulic linear actuator which is moveable in both directions (functional limitation. Bourgeois: best seen Fig6/3; Abstract).”
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Claim 34
The combination of Bourgeois and Seabrook, discloses: “The control system of claim 33, wherein the clutch device comprises at least two clutch discs, wherein the at least two clutch discs are frictionally engaged with one another at regions about the periphery of each of the at least two clutch discs (Seabrook: Fig6, discs 190/189; Lines 504-513), wherein the periphery of each of the at least two clutch discs is tapered (Seabrook: Fig6, discs 190/189 engage in the periphery region of the clutch that is tapered towards the top of Fig6).”
Claim 35
The combination of Bourgeois and Seabrook, discloses: “The control system of claim 33, wherein the clutch device comprises mechanically interengaged clutch parts, wherein the clutch parts comprise a series of mechanically interengaged projections (Seabrook: best seen Fig6, clutch 162/168 is formed of sub-component parts which mechanically interengage to form the clutch).”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093.  The examiner can normally be reached on M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747